UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 00-20203
                         Summary Calendar



                         MICHELE DIBASSIE,

                                               Plaintiff-Appellant,


                              VERSUS


                    HIRSCH & WESTHEIMER, P.C.,

                                                 Defendant-Appellee.




           Appeal from the United States District Court
                For the Southern District of Texas
                          (H-98-CV-3617)
                         November 27, 2000
Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM*:

      Appellant Michele Dibassie appeals from the district court’s

order granting appellee Hirsch & Westheimer summary judgment.   The

district court concluded that the summary judgment evidence did not

raise a factual issue as to whether Dibassie was fired in violation


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
of the Pregnancy Discrimination Act (PDA) under Title VII.

                              I. BACKGROUND

     Hirsch & Westheimer, a Houston law firm, hired Dibassie on

January 19, 1998 to serve as the secretary for Eric Lipper, the

head of the firm’s litigation section.           As a secretary to Mr.

Lipper, Dibassie was required to manage Mr. Lipper’s fixed and

hourly billing, filing, correspondence, and schedule. She was also

required to deliver copies of correspondence to clients when

necessary.   Mr. Lipper required Dibassie to work from 8:15 a.m. to

5:00 p.m.

     Dibassie did not discover her pregnancy until she began

suffering from morning sickness in February of 1998 and did not

inform Hirsch & Westheimer until March of 1998.       During her three-

month   period    of   employment,   Dibassie   arrived   late   for   work

approximately twenty-two times and was absent on at least six

occasions.       Her record for tardiness began the day after she

started work, weeks before she discovered that she was pregnant.

The office manager discharged Dibassie on April 17, 1998.          Hirsch

& Westheimer offered the following reasons for her termination: (1)

her number of absences and instances of tardiness; (2) her lack of

communication with Mr. Lipper and office personnel on the days she

was late; (3) her failure to timely complete billing; (4) her

failure to timely file documents; (5) her mismanagement of Mr.

Lipper’s schedule concerning the time of a deposition; and (6) her

failure to send a copy of correspondence to a client.

                                     2
     After receiving her right-to-sue letter from the EEOC in July

of 1998, Dibassie filed suit against Hirsch & Westheimer alleging

that the firm violated Title VII because the firm fired her becuase

she was pregnant.       The district judge held that the summary

judgment evidence did not raise an issue of fact concerning whether

Dibassie showed a prima facie case of discrimination under Title

VII and that Hirsch & Westheimer was entitled to judgment as a

matter of law.

                            II. DISCUSSION

     The standard for reviewing a district court’s order granting

summary judgment is de novo.      “Summary judgment is appropriate,

when, viewing the evidence in the light most favorable to the

nonmoving party, the record reflects that no genuine issue of any

material fact exists, and the moving party is entitled to judgment

as a matter of law.”      Urbano v. Continental Airlines, Inc., 138
F.3d 204, 205 (5th Cir. 1998) (citing Celotex Corp. v. Catrett, 477
U.S. 317, 322-24 (1986)).       The nonmoving party must designate

specific facts showing that there is a genuine issue appropriate

for trial.   See id.   The substantive law determines the facts which

are material in each case.      See Nichols v. Loral Vought Systems

Corp., 81 F.3d 38, 40 (5th Cir. 1996).

     The Pregnancy Discrimination Act (PDA) prohibits employers

from discriminating against a female employee on the basis of the

employee’s pregnancy. 42 U.S.C. § 2000e(k). In order to establish


                                   3
a   prima     facie    case   of    discrimination        through    circumstantial

evidence, an employee must show (1) she was a member of a protected

class; (2) she was qualified for the position she lost; (3) she was

fired; and (4) that other similarly situated nonpregnant employees

were more favorably treated.            See Urbano, 138 F.3d at 206          (citing

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)).                    Once

the employee establishes a prima facie case, the burden shifts to

the employer to demonstrate a nondiscriminatory reason for the

adverse employment action.               See Reeves v. Sanderson Plumbing

Products, Inc., 120 S. Ct. 2097, 2106 (2000).                   The trier of fact may

find    for   the     employee     if   the       employee’s   evidence,   including

evidence supporting the employee’s prima facie case, establishes

that the employer’s nondiscriminatory reasons were false and her

pregnancy was a determinative fact leading to her termination. See

id. at 2109.

        The paramount issue raised on appeal is whether Dibassie

established a prima facie case of discrimination.                     Specifically,

Dibassie’s summary judgment evidence must show that other similarly

situated employees were more favorably treated.2                    See Urbano, 138
F.3d at 206. We affirm the district judge’s order granting summary

judgment because the evidence, viewed in the light most favorable

to Dibassie, fails to establish a genuine issue of fact concerning



    2
   Hirsch & Westheimer concede that Debassie satisfied the first
three prongs set out in Urbano.

                                              4
whether she was similarly situated to other nonpregnant legal

secretaries at the firm.

      Dibassie argues that other employees had similar records of

poor attendance during the three months she was employed with the

firm.   “The Pregnancy Discrimination Act requires the employer to

ignore an employee’s pregnancy, but . . . not her absence from

work, unless the employer overlooks the comparable absences of

nonpregnant employees . . ..”    Troupe v. May Dep’t Stores Co., 20
F.3d 734, 738 (7th Cir. 1994).   A poor attendance record alone is

a sufficient justification for an employee’s termination.   See id.

The fact that Dibassie was absent at least six times and tardy at

least twenty times in her three months of employment is not in

dispute.3   The remaining issue is whether the employees with whom

she compares herself are similarly situated.

      Dibassie suggests that this Court should find that other legal

secretaries at Hirsch & Westheimer were similarly situated, even

though she offered no evidence to support this conclusion.       The

undisputed summary judgment evidence shows that each attorney could

have different attendance requirements and that several attorneys

in fact did allow their employees to work different schedules.   The

evidence also shows that Dibassie was in her first three months of

employment, while other employees with similar attendance records



  3
   Although the parties dispute the exact number of her absences,
Dibassie admits that she was absent at least six times.

                                 5
had worked for the firm much longer.                  Given her short term of

employment as compared to other employees at the firm and the fact

that    some    attorneys      had    different       attendance    requirements,

Dibassie’s summary judgment evidence does not raise a material fact

the    employees      with   whom    she   compares    herself     were   similarly

situated.4      Because Dibassie offered no evidence to show that she

was similarly situated to the other nonpregnant legal secretaries,

a jury could not infer that the actual reason for her discharge was

discriminatory.        See Rhodes v. Guiberson Oil Tools, 75 F.3d 989,

994    (5th    Cir.   1996).        Dibassie   has    not   met    her    burden   of

establishing a prima facie case.

       Dibassie’s remaining arguments concern whether or not Hirsch

& Westheimer’s justifications were mere pretext to her claim of

discrimination.        Because plaintiff has failed to establish a prima

facie case, we need not reach appellant’s arguments concerning

pretext. See Reeves, 120 S. Ct. at 2106.              The district judge’s order

granting summary judgment is affirmed.

AFFIRMED




  4
   Dibassie’s own summary judgment evidence undermines her
argument.   First, Dibassie admits in her deposition that other
attorneys could institute their own work requirements. She did not
offer any evidence that the supervising attorneys of the other
employees who had poor attendance records had the same requirements
as Mr. Lipper.     Debassie cites the firm’s general attendance
policy, which she admits is subject to modification and, in fact,
often is modified.     Second, and even more indicative of the
weakness of her case, Dibassie compares herself to another pregnant
legal secretary with similar attendance problems who was not fired.

                                           6